ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 30 Jun 2021 has been entered.  Claims 1-8 are currently pending in the application.  Applicant’s amendments have overcome the previous 35 USC § 101 rejections.  
Examiner’s Note Regarding Patent Eligibility
This application has been evaluated in terms of its patent eligibility using the latest USPTO guidance regarding 35 USC § 101 as outlines in MPEP 2106, and the Examiner has determined that the claims are patent eligible under the existing guidelines.  While claim 1 (the creation of simulated radar targets) could correctly be construed as an abstract idea executable by a generic processor using steps 1, 2A Prong One and Prong Two, the individual claim elements when considered in combination represent an idea that is neither conventional nor routine in the art when evaluated in light of Step 2B under MPEP section 2106.  The Applicant’s creation of the object shadow zones in simulated target sets which remove “blocked” objects from the simulation subset represents a significant improvement in computer generation which creates a more realistic radar obstacle candidate group than merely populating a group with objects that are not blocked or shadowed.  In this invention, because the selected candidate group represents obstacles that can be dectected, blocked and then detected again in real time, then this simulation more closely aligns with the real world radar detection of vehicles blocking or obscuring other radar targets in the real world to impact the radar reaction to such obstacles.  Therefore the subject matter is patent eligible under the judicial exceptions regarding 35 U.S.C. § 101.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

“establishing an obstacle vehicle candidate group from at least one obstacle vehicles each represented by four points in the virtual driving environment, the obstacle vehicle candidate group consisting of obstacle vehicles being wholly or partially included in a sensing range generated by the virtual radar sensor of the ADAS test vehicle; 
updating the obstacle vehicle candidate group by excluding an obstacle vehicle located in a shadow region from the obstacle vehicle candidate group and by including an obstacle vehicle partially included in the sending range, the shadow region being generated by the virtual radar sensor using the obstacle vehicles being wholly or partially included in the sensing range; and 
calculating a shortest distance between an obstacle vehicle included in the updated obstacle vehicle candidate group and the virtual radar sensor; and providing the shortest distance to the ADAS test vehicle for a real vehicle test evaluation of an ADAS.” 
as recited by claim 1, over any of the prior art of record, alone or in combination.  Claims 2- 8 depend on claim 1; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648